DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the amendment filed 10/18/21, claim 20 has been canceled.  Claims 21-23 have been added.  Claims 1-19 and 21-23 remain in the application with claims 1-6 having been withdrawn from consideration as being directed toward a non-elected invention detailed in paper filed 7/23/2.

In light of the amendment filed 10/18/21, the objection to the specification concerning the Title as well as the 345 USC 112 rejections have been withdrawn.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 7-9,13-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137).
Tucker et al. (2011/0053041) teaches a Cu-based cermet for high temperature fuel cell including copper alloy and stabilized zirconia and sintering the mixture as the anode (abstract).  Tucker et al. (2011/0053041) teaches preparing the Cu-based cermets involving a mixture of fine copper and ceramic YSZ particles [0037]-[0044].
Tucker et al. (2011/0053041) fails to teach forming a dispersion and that the sintering includes electromagnetic radiation.
Kawato et al. (2016/0007455) teaches a similar process whereby copper particulate dispersions are formed, applied to a substrate and sintered by using a light source, i.e. electromagnetic radiation (abstract and [0032]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Tucker et al. (2011/0053041) process to apply using a dispersion and sintering using light source as evidenced by Kawato et al. (2016/0007455) with the expectation of achieving similar success, i.e. a conductive copper based coating.
Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137) fail to teach sintering to not melt the particles and in an oxidizing atmosphere.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) to form the structure by sintering without melting in an oxidizing atmosphere as evidenced by Inoue (3,670,137) with the expectation of achieving similar success, i.e. sintering of the particles without melting to produce conductive parts.
Regarding claim 7, the Examiner takes the position that the claimed slice is represented by a coating layer and hence is met by the references.
Regarding claims 8 and 9, Kawato et al. (2016/0007455) further teaches non-contact drying after applying the dispersion and before sintering by heating which would be inclusive of infrared or near infrared heaters and expected to produce similar results [0031].  Kawato et al. (2016/0007455) also teaches drying using light which is electromagnetic [0032].
Regarding claims 13 and 14, Tucker et al. (2011/0053041) teaches the Cu-based cermet to form an interconnected lattice interpenetrating whereby the Cu alloy occupies the void space formed by the porous ceramic YSZ [0044].
Regarding claim 15, the cermet can by YSZ or include ceria-doped YSZ [0038].
Regarding claim 16, Kawato et al. (2016/0007455) teaches applying the dispersion by ink jet printing [0030].

Regarding claim 18, the claim recites repeating the depositing and sintering steps to form multiple layers.  It has been well settled that the mere duplication of has no patentable significance unless a new and unexpected result is produced.  
Regarding claim 19, Kawato et al. (2016/0007455) teaches a xenon lamp for sintering the dispersion coating [0032].
Regarding claims 22 and 23, the ceramic and copper particles would be co-sintered and comprise sintered copper particles and sintered ceramic particles

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137) further in combination with Seabaugh et al. (2003/0027033).
Features detailed above concerning the teachings of Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137).
Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137) fail to teach the size of particles compared to one another and the dispersion being alkaline.
Seabaugh et al. (2003/0027033) teaches a similar process whereby a nanocomposite electrodes are formed using ceramic electrolyte particles and copper oxide (abstract).   Seabaugh et al. (2003/0027033) teaches the electrolyte powder to be 
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137) process to include particles sizes of the ceramic electrolyte and the metal as well as the pH of the dispersion as evidenced by   Seabaugh et al. (2003/0027033) with the expectation of achieving similar success.
Regarding claim 10, the pH of 7 is considered neutral or both alkaline and acidic and meets the claimed limitation.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137) further in combination with Hall et al. (2020/0144653).
Features detailed above concerning the teachings of Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137) are incorporated here.
Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137) fail to teach the addition of the claimed materials of stainless steel, lanthanum chromite.
Hall et al. (2020/0144653) teaches a similar process whereby stainless steel and lanthanum chromite are included in a dispersion of metal and ceramic particles treated by EMR [0090].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Tucker et al. (2011/0053041) in combination with Kawato et al. (2016/0007455) in combination with Inoue (3,670,137) process to include stainless steel or lanthanum chromite in the dispersion as evidenced by Hall et al. (2020/0144653) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claims 7-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued Tucker et al. (2011/0053041) taught melting of the particles during sintering and not treated in oxidizing atmosphere.
Inoue (3,670,137) teaches this as detailed above.  The Examiner disagrees with Applicant’s statement that substituting a sintering process whereby melting of particles occurs for a sintering process whereby particles is not proper because the teachings 

Applicant argued Kawato et al. (2016/0007455) teaches using a sintering promoter while the instant claims do not utilize one.
The claims are not commensurate in scope with the arguments as the claims do not preclude the use of sintering promoters and hence the limitations are met as detailed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715